Double Patenting
The double patenting rejection over U.S. Pat. No. 10,508,203 is withdrawn in view of the terminal disclaimer filed 11/2/2021. 
Reasons for Allowance
Claims 1-8, 10, 11, 14, 15, and 21-28 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art, namely Hayes (2008/0216705 A1), Kinlen (US 2004/0035498 A1), and Fitz (US 2014/0272392 A1).
The limitations that are the basis for the allowance appear in the claims, mainly the step of forming a protectant on a surface of the cores by covalently bonding a reactive component of a protectant-forming composition to a thiol group of the cores, the protectant forming composition comprising a material chosen from epoxy and poly(meth)acrylates, the protectant being configured as shells surrounding the cores.
Claims 2-8, 10, 11, 14, 15, 21, and 23-28 depend from either claim 1 or 22 and therefore contain the limitations of claim 1 or 22.
Hayes and Kinlen fail to describe epoxy/poly(meth)acrylate protectant-forming compositions being used to form shells surrounding the particle cores via covalent bonding with thiol groups. Further, neither reference is seen to provide sufficient motivation to utilize epoxy/poly(meth)acrylate protectant-forming compositions to form shells surrounding the particle cores via covalent bonding with thiol groups.
Fitz is seen to describe embodiments using melamine formaldehyde/pentaerythritol tetrakis (¶ 21, 49), which as evidenced by Li would entail a shell being covalently bonded to a thiol group of corrosion inhibitor. However, Fitz fails Fitz provides no motivation to create a protectant being covalently bonded to a thiol group of the corrosion inhibitor that is formed from epoxy or poly(meth)acrylate. A further prior art search has failed to yield any prior art that obviates or anticipates the subject matter now claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764